Stephens, J.
1. A blank indorsement of the payee of a mortgage-note is sufficient to pass the legal title in the note and mortgage to the holder thereof, and the mortgage may be foreclosed by the holder in his own name. Civil Code (1910), §§ 3278, 3345, 3346, 3347, 4274; Seize v. First National Bank of Pensacola, 140 Ga. 603 (79 S. E. 540).
2. The plea of failure of consideration not being stricken, and it not appearing what evidence, if any, was offered by the defendant in support of such plea, an assignment of error that “the defendant had a legal right to plead failure of consideration ” is without merit.
3. The verdict for the plaintiff was properly directed.

Judgment affirmed.


Jenkins, P. J., and Hill, J., eoncw.